Order filed June 23, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00436-CV
                                  ____________

            IRMA MEDRANO AND JUAN ROMERO, Appellants

                                        V.

STRESSFREE PROPERTY SOLUTIONS & THOMAS BARKER, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1061296

                                   ORDER

      The notice of appeal in this case was filed May 11, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellants have established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before July 8, 2015. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM